Exhibit 10.1

Confidential Treatment Requested. Confidential portions of this document have
been
redacted and have been separately filed with the Commission.

FIRST AMENDMENT TO
DEVELOPMENT AND SUPPLY AGREEMENT
BETWEEN HOSPIRA WORLDWIDE, INC.
and
NPS Pharmaceuticals, Inc.

This First Amendment to the Development and Supply Agreement ("Amendment") is
made and effective as of May14, 2014 ("Amendment Effective Date"), by and
between Hospira Worldwide, Inc., ("Hospira") and NPS Pharmaceuticals, Inc.
("NPS").

RECITALS

WHEREAS

, Hospira and NPS are parties to that certain Development and Supply Agreement
dated as of March 25, 2009 (the "Agreement"); and



WHEREAS

, in accordance with Section 12.8 of the Agreement, the parties desire to amend
the Agreement under the terms and conditions set forth below.



NOW

, THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Amendment, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree that the
Agreement is amended as follows:



1.   Incorporation of the Agreement. The Agreement is incorporated herein by
this reference as though the same was set forth in its entirety. Except as
specifically set forth herein, the Agreement shall remain in full force and
effect and its provisions shall be binding on the parties hereto.

2.   Definitions; References. Certain defined terms are added to the Agreement
as indicated below. Otherwise, all capitalized terms which are not defined
herein shall have the same meanings as set forth in the Agreement. References to
numbered sections and exhibits cited herein refer to specific sections of, and
exhibits to, the Agreement, as amended.

Section 1.10 is hereby amended to read as follows:

"1.10. "Product" or "Products" shall mean the Drug in final dosage form, for
adult or pediatric indications, packaged in standard flip top vials, meeting the
Product Specifications. The terms "Adult Product" and "Pediatric Product" shall
refer to the Products having the respective dosage forms referred to herein."

Section 1.16 is hereby amended to read as follows:

"1.16 "Territory" shall mean those countries or geographic areas of the world
where Company intends to register, import, market, promote, sell and use the
Products."

A new defined term is added as Section 1.18, "United States" as follows:

--------------------------------------------------------------------------------



CONFIDENTIAL

"1.18. "United States means the United States of America, including the District
of Columbia, the Commonwealth of Puerto Rico, all territories and possessions of
the United States of America, United States military bases, and any other
location over which the FDA has jurisdiction to regulate medicinal products
intended for human use."

3.   Section 3.2 is hereby amended as follows:

The language of Section 3.2 is hereby designated as sub-section (a).

The following sub-section (b) is hereby added to Section 3.2:

"(b) Company shall notify Hospira promptly in the event that it desires to
qualify Hospira as a manufacturer of the Products for sale in any country of the
Territory [***]. For the avoidance of doubt, "sale" shall include providing the
Products pursuant to the approved by the applicable regulatory authority special
access program which may be also known as "compassionate use," "expanded access"
or "named patient supply" program. Where practical, Hospira shall provide
Company with all reasonable additional technical, developmental and regulatory
support, including, for example, regulatory support for Company's supplemental
regulatory filings, packaging and product development, labeling, and Regulatory
Authority inspections. The parties will agree to the reasonable incremental
costs of such additional support in accordance with Section 4.1. In addition,
Company shall reimburse Hospira for its costs incurred for any additional
Regulatory Authority pre-approval inspections of the [***] Site at the rate
quoted in Section 7.3."

4.   A new Section 3.3 is added as follows, with existing Section 3.3 being
re-designated as Section 3.4:

"3.3 Project Manager. Each party will appoint an authorized individual who will
have primary responsibility for day-to-day interactions with the other party for
the activities under the Project ("Project Manager"). Each party will use all
reasonable efforts to provide the other party with at least thirty (30) days
prior written notice of any change in its Project Manager. All communications
between Hospira and Company regarding the conduct of the activities under the
Project will be addressed to its Project Manager."

5.   Section 5.5 is hereby amended by deleting the existing section in its
entirety and replacing it with the following new language:

"5.5 Product Labeling. Except as otherwise specified in Section 5.7, Company
shall be solely responsible for the labeling and finished-form packaging of the
Product. All such labeling and packaging shall be in accordance with the Product
Specifications. Hospira shall be responsible for ink jetting of the lot number
on the seal of each vial or syringe."

Page 2 of 9

--------------------------------------------------------------------------------



CONFIDENTIAL

6.   Section 5.7 is hereby amended by deleting the section in its entirety and
replacing it with the following new language:

"5.7 Delivery. Hospira shall deliver the Product to Company, [***] Site. Title
to and risk of loss over the Products shall pass to Company at the time the
Product is placed at the disposal of Company's designated carrier at the loading
dock of the [***] Site. Hospira will pack the Products in bulk, unlabeled vials
("Brite Stock") for transport in conditions which will not adversely affect the
Products and will ensure that all shipping cartons are appropriately marked,
labeled or identified for transport, as may be specified in further detail in
the Quality Agreement; provided, however, that Hospira shall not deliver any
Product until Hospira has released such Product pursuant to the Product
Specifications and/or the Quality Agreement and Company has performed its own
quality review and release testing and has given Hospira its authorization to
ship. Company will be responsible for procuring carriage and insurance in an
amount [***], for all shipments. All freight, handling, insurance, duties, taxes
and shipping expense will be borne by [***]. For any shipments ex United States,
Company shall be the exporter of record.

7.   Section 5.8(a) is hereby amended by deleting the sub-section in its
entirety and replacing it with the following new sub-section (a):

"(a) Price. Hospira shall invoice Company for Product it delivers to Company at
the price(s) as set forth on Exhibit 5.8. Each invoice shall reference the price
of the Product in effect on the date of Hospira's invoice. Effective upon [***]
during the Initial Term (and any renewal term thereafter), Hospira shall have
the right to increase the price of the Products [***]. Price increases shall be
effective for deliveries [***]. Such increases shall not exceed [***] Hospira
shall use all reasonable efforts to provide written notice to Company of any
anticipated price increase no later than [***]."

8.   Article 6 is hereby amended by deleting Sections 6.5 through Section 6.10
in their entirety and replacing them with the following:

"6.5 Rolling Forecast. During [***], Company shall provide to Hospira a good
faith, estimated rolling forecast of the quantity of Products that Company
expects to order [***] (each, a "Rolling Forecast"). The first [***] of each
Rolling Forecast shall be considered a binding commitment upon Company to
purchase quantities described therein and a binding commitment upon Hospira to
produce and deliver such quantities on the delivery dates described therein
("Firm Order Period"). The last [***] of each Rolling Forecast shall be
non-binding upon the parties. The Project Managers, or their designees, shall
review each Rolling Forecast to ensure that each Rolling Forecast delivered by
Company is consistent with the requirements of this Agreement and, if necessary,
to use good faith efforts to adjust such Rolling Forecasts in order to meet
Company's ongoing requirements for the Product and to take into account
Hospira's manufacturing schedule at the [***] Site.

Page 3 of 9

--------------------------------------------------------------------------------



CONFIDENTIAL

"6.6 Purchase Orders. Company shall submit to Hospira firm purchase orders for
the purchase of Product (each, a "Purchase Order") for the quantities of Product
Company intends to purchase and the required delivery date(s); provided,
however, that no delivery date in any Purchase Order shall be less than [***]
prior to the requested delivery date. Hospira shall use all commercially
reasonable efforts to meet the delivery dates set forth in each Purchase Orders.
All Purchase Orders shall reference this Agreement and shall be governed
exclusively by the terms contained herein. Company shall set forth in each
Purchase Order (i) the quantity of Products ordered (ii) the amount of API
estimated to be required to fill the Purchase Order (based on yield information
provided by Hospira), (iii) the specified delivery date(s) and delivery
instructions, and (iv) the price to be paid for the Product.

"6.7 Purchase Order Acceptance. Hospira will confirm each Purchase order issued
in accordance with Section 6.6 within [***] after receipt and shall confirm to
Company its acceptance of the Purchase Order, delivery date(s), the quantity of
Products ordered and the purchase price to be paid by Company.

"6.8 Excess Quantities. Hospira shall accept all Purchase Orders specifying
quantities of Product up to [***] in excess of the quantities listed in the
corresponding Firm Order Period. Hospira shall not be obligated to supply
quantities of Product over and above such [***] excess amount ("Non-Binding
Excess") but shall use commercially reasonable efforts to manufacture and
deliver to Company all or part of the Non-Binding Excess within [***] of
issuance of the relevant Purchase Order. In no event, however, shall Hospira be
required to supply any Product in excess of its applicable annual Product Supply
Commitment.

"6.9 Format of Forecasts and Purchase Orders. Company shall submit each Rolling
Forecast and all Purchase Orders electronically in spreadsheet form and will
specify the quantities of Products in units and the Hospira product number (list
number/inventory number).

"6.10 Minimum Purchase Requirement. [Intentionally Deleted].

"6.11 Purchase Order Changes; Cancellations.

(a)   Changes. If Company requests that changes be made to any of its Purchase
Orders within the Firm Order period, Hospira shall attempt to accommodate such
changes within reasonable manufacturing capabilities and efficiencies. If
Hospira can accommodate such changes, Hospira shall advise Company of any costs
associated therewith. If Company indicates in writing to Hospira that it should
proceed to make the changes, Company shall be deemed to have accepted the
obligation to pay Hospira for such costs. If Hospira cannot accommodate such
change, Company shall nonetheless be bound to its original Purchase Orders.

Page 4 of 9

--------------------------------------------------------------------------------



CONFIDENTIAL

(b)   Cancellations. If Company cancels any Purchase Order within the Firm Order
Period, Hospira shall be relieved of its manufacturing obligations relating to
such order but Company will not be relieved of its payment obligation unless
Hospira agrees to waive such obligation in writing. Furthermore, if Company does
not supply sufficient API to allow Hospira to fulfill any Purchase Order or acts
in any other manner to effectively interfere with Hospira's ability to perform,
which shall be deemed to be a breach of this Agreement, Company shall remain
liable for the full amount of the Purchase Order, regardless of whether Hospira
manufactures the Product or whether Company takes delivery of the Product."

9.   Section 8.6 is hereby amended by deleting the existing section in its
entirety and replacing it with the following:

"8.6 No Consequential Damages. EXCEPT WITH RESPECT TO EACH PARTY'S
INDEMNIFICATION OBLIGATIONS HEREUNDER OR BREACHES OF SECTION 11 (CONFIDENTIAL
INFORMATION), NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS RESULTING FROM ANY BREACH OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES."

10.   Exhibit 1.9 is hereby amended by deleting the current exhibit in its
entirety and replacing it with a new Exhibit 5.8 in the form attached hereto as
Annex 1.

11.   Exhibit 2.1 is hereby amended by adding a supplemental Exhibit 2.1(a)
(Statement of Work No. 2) for the development of the Pediatric Product. Exhibit
2.1(a) shall be substantially in the form attached hereto as Annex 2.

12.   Exhibit 5.8 is hereby amended by deleting the current exhibit in its
entirety and replacing it with a new Exhibit 5.8 in the form attached hereto as
Annex 3.

13.   This Amendment may be executed in three or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. The parties may sign and deliver this Amendment by facsimile or
sent by electronic mail in portable document format (PDF) and a reproduction of
this Amendment made by facsimile or PDF will have the same effect as a signed
and delivered original version.

SIGNATURE PAGE FOLLOWS

Page 5 of 9

--------------------------------------------------------------------------------



CONFIDENTIAL

In Witness Whereof

, the parties intending to be bound by the terms and conditions hereof have
caused this Amendment to be signed by their duly authorized representatives as
of the date first above written.



HOSPIRA WORLDWIDE, INC.

NPS PHARMACEUTICALS, INC.

By: /s/ Kevin Orfan

By: /s/ Joseph Rogus

Name: Kevin Orfan

Name: Joseph Rogus

Title: Vice President, Commercial Alliances
One 2 One Contract Manufacturing Services

Title: Sr. VP, Technical Operations & Supply Chain Mgmt

   

 

 

Page 6 of 9

--------------------------------------------------------------------------------



CONFIDENTIAL

ANNEX 1

Exhibit 1.9

Product Specifications

[***

]



 

 

 

Page 7 of 9

--------------------------------------------------------------------------------



CONFIDENTIAL

ANNEX 2

Exhibit 2.1(a)

Statement of Work No. 2

[***

]



 

 

 

Page 8 of 9

--------------------------------------------------------------------------------



CONFIDENTIAL

ANNEX 3

Exhibit 5.8

Product Pricing

[***

]



 

 

 

Page 9 of 9

 

--------------------------------------------------------------------------------